IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00040-CV

MATTHEW MARK HESLEP,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-1531-C1


                           MEMORANDUM OPINION


      Appellant, Matthew Mark Heslep, attempts to appeal from an August 24, 2018

withdrawal order entered by the trial court. On March 13, 2019, by memorandum

opinion, this Court dismissed Heslep’s appeal. See generally Heslep v. State, No. 10-19-

00040-CV, 2019 Tex. App. LEXIS 1997 (Tex. App.—Waco Mar. 13, 2019, no pet.) (mem.

op.). In an order issued on April 10, 2019, we reinstated the case. See generally Heslep v.

State, No. 10-19-00040-CV, 2019 Tex. App. LEXIS 3056 (Tex. App.—Waco Apr. 10, 2019,
order) (reinstating this case after dismissal for failure to pay the filing fee for this appeal).

In reinstating the case, we stated the following in our April 10, 2019 order:

        Even if this order is an appealable order under Harrell, see Harrell v. State,
        286 S.W.3d 315 (Tex. 2009), more than ninety days have passed from the
        signing of the order; thus, it appears that Heslep’s notice of appeal dated
        February 1, 2019 is untimely under the extended period of Texas Rule of
        Civil Procedure 306a. See TEX. R. CIV. P. 306a.

Accordingly, we notified Heslep that this appeal may be dismissed unless, within

twenty-one days from April 10, 2019, a response was filed showing grounds for

continuing the appeal.

        More than twenty-one days later, on June 17, 2019, Heslep filed a response,

arguing that this appeal should be treated as a restricted appeal, which extends the filing

deadline for his notice of appeal to within six months from the date the order was signed.

See TEX. R. APP. P. 26.1(c), 30. In making this argument, Heslep asserted that his notice of

appeal was filed within six months of the complained-of August 24, 2018 “order” and

that neither he nor his counsel “was present during the action that is being complained

of.”1   He did not, however, address whether or not the withdrawal “order” is an

appealable order under Harrell. See Harrell v. State, 286 S.W.3d 315, 315 n.1 (Tex. 2009)

(noting that a “withdrawal order” is actually a notification from the court, not an order);

see also In re Ocon, No. 11-18-00007-CR, 2018 Tex. App. LEXIS 598, at *2 (Tex. App.—




        1Because we dismiss this case on other grounds, we do not express an opinion as to whether this
proceeding should be treated as a restricted appeal, as Heslep argues.

Heslep v. State                                                                                 Page 2
Eastland Jan., 19, 2018, orig. proceeding) (mem. op.) (“[A]n order ruling on a motion to

strike or rescind an order to withdraw inmate funds would be appealable.” (citing Harrell,
286 S.W.3d at 321))); Kelley v. State, No. 10-17-00169-CR, 2018 Tex. App. LEXIS 61, at *6

(Tex. App.—Waco Jan. 3, 2018, no pet.) (mem. op.) (“And because the document

contemplated in section 501.014(e) is merely a notification to TDCJ, the ‘order’ to

withdraw fund is not a final, appealable order; therefore, . . . this Court lacks jurisdiction

to address a complaint about an ‘order’ to withdraw funds.”).

        Therefore, by formal order issued on July 10, 2019, we notified Heslep that,

pursuant to Texas Rules of Appellate Procedure 42.3 and 44.3, this case is subject to

dismissal because it does not appear that the withdrawal “order” is an appealable order.

We further notified Heslep that this appeal would be dismissed unless, within twenty-

one days from July 10, 2019, Heslep filed a response showing grounds for continuing the

appeal.

        More than twenty-one days have passed, and Heslep has not responded to our

July 10, 2019 order. Therefore, pursuant to Texas Rules of Appellate Procedure 42.3(c)

and 44.3, we dismiss this appeal.2 See TEX. R. APP. P. 42.3(c), 44.3.




                                                            JOHN E. NEILL
                                                            Justice

        2   In light of our disposition, all pending motions are dismissed as moot.

Heslep v. State                                                                         Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed August 28, 2019
[CV06]




Heslep v. State                               Page 4